J-A28014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JAMES HOWARD FOWLER                      :
                                          :
                    Appellant             :   No. 557 WDA 2019

            Appeal from the PCRA Order Entered August 17, 2018
    In the Court of Common Pleas of McKean County Criminal Division at
                      No(s): CP-42-CR-0000458-2015


BEFORE: OLSON, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY OLSON, J.:                               FILED: July 8, 2022

      In this appeal, James Howard Fowler (Appellant) challenges an August

17, 2018 order that dismissed his petition filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. The case returns to us after

our Supreme Court vacated our original order of March 15, 2021, and

remanded this matter for reconsideration in light of Commonwealth v.

Bradley, 261 A.3d 381 (Pa. 2021). Upon review, we vacate the August 17,

2018 order that dismissed Appellant’s petition for collateral relief and remand

this matter to the PCRA court for further proceedings.

      The facts and procedural history of this case, which we set forth in a

prior memorandum, are not in dispute.

        In the spring of 2015, Appellant made two separate cocaine
        sales to Michelle King (“King”), then acting as a confidential
        informant for the McKean County Drug Task Force. A body
        camera hidden on King recorded the second cocaine sale.
        Minutes after the second sale was complete, members of the
J-A28014-20


       McKean County Drug Task Force pulled over the vehicle that
       Appellant and King were traveling in, and arrested Appellant.
       Officers recovered the pre-recorded buy money from
       Appellant's person.      During a subsequent search of
       Appellant's residence, officers found, among other items, a
       scale, baggies, a ledger of prior drug transactions, and over
       100 grams of cocaine.

       Appellant was [subsequently] charged with four counts of
       possession with the intent to deliver [(PWID)], five counts of
       possession of a controlled substance, two counts of criminal
       use of a communication facility, and two counts of conspiracy
       to commit [PWID. The charges were docketed at trial court
       docket       numbers          CP-42-CR-458-2015           and
       CP-42-CR-459-2015.]

                                     ***

       [Ultimately,] Appellant elected to proceed to a jury trial. King
       testified at trial, as did various members of the McKean
       County Drug Task Force. The Commonwealth showed the
       jury a 40-minute video and audio recording of the second
       cocaine sale, recorded on a body camera worn by King.

       At trial, Appellant admitted to selling cocaine to King on both
       occasions charged by the Commonwealth, and to possessing
       most of the drugs and other paraphernalia recovered from
       his residence. Rather than deny the sales, Appellant sought
       to portray King as a trusted friend who had betrayed him and
       entrapped him to avoid prosecution for her own drug
       offenses. Appellant introduced evidence suggesting that he
       was a drug addict who only possessed cocaine for personal
       use, and that he only sold cocaine to King on two occasions
       after she hounded him relentlessly.

       After a two day trial, the jury convicted Appellant on all
       counts. The trial court sentenced Appellant to an aggregate
       term of [nine and one-half] to 19 years[’] imprisonment.

     Commonwealth v. Fowler, 2017 WL 2591486, at *1 (Pa. Super.
     June 15, 2017) (superfluous capitalization and footnotes omitted).
     This Court affirmed Appellant’s judgment of sentence on June 15,
     2017. Id. Appellant did not seek further review.

     On January 26, 2018, Appellant filed a timely pro se PCRA petition.
     In his petition, Appellant alleged that both trial and appellate

                                    -2-
J-A28014-20


     counsel provided ineffective assistance. On May 3, 2018, the
     PCRA court entered an order scheduling an evidentiary hearing
     and appointed Erika Mills, Esquire (Attorney Mills) to represent
     Appellant. On July 24, 2018, the day of the scheduled evidentiary
     hearing, Attorney Mills requested a continuance and leave to file
     an amended PCRA petition on Appellant’s behalf. Attorney Mills
     provided the following explanation for her request:

       … I [have] had a grand total of 20 minutes to sit down with
       [Appellant] face-to-face and go over documents pertaining to
       his case. There [is] a lot more to this [case] than could
       adequately be addressed . . . within the 20 minutes that we
       had face-to-face. I did have one telephone conference with
       [Appellant] through the State Correctional Institution, getting
       that set up through the State Correctional Institution [was]
       not [] easy but I was able to make contact with [Appellant]
       at one point and time. I have reviewed his – his [p]etition.
       In order to fully develop . . . these claims and to develop this
       case I am again . . . requesting this continuance and I [am]
       asking the [c]ourt to reconsider what it [] indicated at the
       outset of these proceedings as its ruling. I do [not] feel that
       . . . I [am] ready to proceed, I know my client definitely does
       [not] feel I [am] ready to proceed and . . . it [is] our position
       . . . that if this matter goes forward today given the lack of
       [] time [for] preparation that he and I have had together it
       may amount to a further assertion of ineffective assistance
       against [myself.]

     N.T. Evidentiary Hearing, 7/24/18, at 6-7. The PCRA court denied
     Attorney Mills’ request for a continuance. Id. at 5; see also PCRA
     Court Order, 8/1/18, at 1. The PCRA court, however, stated that
     it would schedule additional proceedings if requested by either
     party. N.T. Evidentiary Hearing, 7/24/18, at 5. Accordingly, the
     evidentiary hearing commenced and both Appellant’s trial and
     appellate counsel testified. Id. at 25-80. At the conclusion of the
     hearing, the PCRA court stated that Appellant’s claims did not
     provide “any basis for PCRA relief” and, as such, indicated on the
     record that it intended to deny the petition. Id. at 86.

     Before the PCRA court entered a formal, written order dismissing
     the PCRA petition, Appellant filed a pro se notice of appeal, a pro
     se motion to proceed in forma pauperis, and a pro se motion for
     production of the transcript of the evidentiary hearing. The
     aforementioned filings were received on August 8, 2018 by the


                                     -3-
J-A28014-20


     clerk of courts, who time and date stamped all of the pro se
     submissions. In addition, the clerk notated the docket to reflect
     the date upon which it received Appellant’s pro se motion to
     proceed in forma pauperis and his motion for production of the
     hearing transcript. The clerk did not, however, notate the docket
     to reflect the receipt of Appellant’s pro se notice of appeal.
     Additionally, there is no indication that the clerk forwarded any of
     the aforementioned filings to Attorney Mills, as required by
     Pa.R.Crim.P. 576(A)(4) (explaining that the clerk of courts must
     time-stamp, make a docket entry, and then forward all pro se
     filings by a represented defendant to his or her counsel).

     Thereafter, on August 17, 2018, the PCRA court filed a written
     order formally dismissing Appellant’s PCRA petition. PCRA Court
     Order, 8/17/18, at 1. Attorney Mills did not file an appeal from
     the PCRA court’s dismissal order.        [O]n October 12, 2018,
     Appellant wrote a letter to the clerk inquiring about the status of
     his appeal. On November 5, 2018, the PCRA court issued an order
     explaining, inter alia, that “no appeal [from] the court’s order
     denying [Appellant’s] PCRA [petition was] filed.” PCRA Court
     Order, 11/5/18, at 1. As such, on January 8, 2019, Appellant filed
     a pro se motion seeking reinstatement of his PCRA appellate rights
     nunc pro tunc. On February 8, 2019, the PCRA court issued an
     opinion in which it explained the apparent breakdown regarding
     Appellant’s pro se notice of appeal.        Specifically, the court
     explained that the clerk received Appellant’s notice of appeal on
     August 8, 2018 but, because Appellant “was represented by
     counsel and had not been granted in forma pauperis status and
     the fee for filing the appeal had not been paid, the [c]lerk did not
     docket the appeal.” PCRA Court Opinion and Order, 2/8/19, at *1
     (un-paginated). In addition, the court stated:

       [Appellant] clearly wanted to perfect an appeal of the court’s
       denial of his PCRA [p]etition. His counsel, [Attorney Mills,]
       could have perfected [Appellant’s pro se appeal] even if
       [Appellant indicated] that he intended to represent himself
       regarding the appeal.          See[] Commonwealth v.
       Champney,        783   A.2d.   837    (Pa.  Super.     2007);
       Commonwealth v. Khalil, 806 A.2d 415, 418 (Pa. Super.
       2002). In addition, [Appellant’s notice of] appeal that was
       sent to the [c]lerk should have been docketed of record even
       though [Appellant] had not yet been granted in forma
       pauperis status. See Pa.R.A.P.[] 902.



                                    -4-
J-A28014-20


       [PCRA Court Opinion and Order, 2/8/19], at *2-*3
       (un-paginated). Based upon the “breakdown in communication
       between [Appellant] and Attorney Mills,” the PCRA court
       appointed “Christopher Martini, Esquire [(Attorney Martini)] . . .
       to represent [Appellant’s] interests.” Id. at *3 (un-paginated).

       On March 15, 2019, Attorney Martini filed a motion requesting
       clarification of the PCRA court’s February 8, 2019 opinion and
       order. In the motion, Attorney Martini asked the court to enter
       an order explicitly reinstating Appellant’s PCRA appellate rights
       nunc pro tunc. The PCRA court entered an order on March 18,
       2019, reinstating Appellant’s PCRA appellate rights nunc pro tunc
       and directed Appellant to file “a notice of appeal on or before April
       14, 2019.” PCRA Court Order, 3/18/19, at 1.

       Appellant, through counsel, filed a notice of appeal to this Court
       on April 12, 2019. On May 17, 2019, the PCRA [court] entered an
       order directing Appellant to file a concise statement of errors
       complained of on appeal within 21 days pursuant to Pa.R.A.P.
       1925(b). Appellant failed to do so. Instead, on July 17, 2019,
       Appellant’s counsel filed a motion requesting an extension of time
       to file a Rule 1925(b) statement. The PCRA court granted the
       motion and directed Appellant to file a concise statement on or
       before August 14, 2019. On August 13, 2019, however, Attorney
       Martini informed the court that, in lieu of a Rule 1925(b)
       statement, he intended to file a brief pursuant to Anders v.
       California, 386 U.S. 738 (1967) and Commonwealth v.
       Santiago, 978 A.2d 349 (Pa. 2009).1 See Pa.R.A.P. 1925(c)(4).
       Thereafter, Attorney Martini filed a motion to withdraw as counsel,
       which the PCRA court granted on November 15, 2019. The PCRA
       court then appointed [] Daniel C. Lang, Esquire (Attorney Lang),
       to represent Appellant on appeal.

       On January 15, 2020, this Court entered an order remanding the
       matter to the PCRA court because Appellant’s counsel failed to file
       a brief, despite being ordered to do so. Order, 1/15/20, at 1. The
       order also directed the PCRA court to notify this Court, within 30
____________________________________________


1 It is well settled that “[c]ounsel petitioning to withdraw from PCRA
representation must proceed not under Anders but under Commonwealth
v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550
A.2d 213 (Pa. Super. 1988).” Commonwealth v. Wrecks, 931 A.2d 717,
721 (Pa. Super. 2007) (parallel citations omitted).

                                           -5-
J-A28014-20


      days, of all findings and actions taken. Id. at 1. On January 21,
      2020, the PCRA court explained that all notices regarding
      Appellant’s appeal were sent to Attorney Martini, not Attorney
      Lang, and, as such, Attorney Lang failed to file an appellate brief
      on Appellant’s behalf because “he did not receive notice of the
      briefing schedule, etc.” PCRA Court’s Opinion and Order, 1/21/20,
      at *1 (un-paginated). Accordingly, the PCRA court entered an
      order directing Attorney Lang to take the necessary action with
      this Court. Id. at *2 (un-paginated).

      On March 6, 2020, Attorney Lang filed a motion for remand. In
      his motion, Attorney Lang asked this Court to vacate the PCRA
      court’s order dismissing Appellant’s PCRA petition, grant Attorney
      Lang 45 days to file an amended PCRA petition on Appellant’s
      behalf, and direct the PCRA court to conduct another evidentiary
      hearing in light of Attorney Mills’ deficient representation during
      the July 24, 2018 hearing. In addition, Attorney Lang requested
      leave to file a concise statement because Attorney Martini filed a
      notice of his intent to file an Anders brief pursuant to Pa.R.A.P.
      1925(c)(4) rather than a Rule 1925(b) concise statement. On
      March 19, 2020, this Court entered an order denying the remand
      request for a new evidentiary hearing but granted Attorney Lang
      leave to file a Rule 1925(b) statement. Attorney Lang filed a
      concise statement on Appellant’s behalf on April 1, 2020, and the
      PCRA court issued an opinion pursuant to Pa.R.A.P. 1925(a) on
      April 27, 2020.


Commonwealth v. Fowler, 2021 WL 963687, *1-3 (Pa. Super. 2021)

(unpublished memorandum) (footnotes in original), vacated and remanded,

270 A.3d 427 (Pa. 2021) (summary disposition by per curiam order). In his

original brief to this Court, Appellant claimed that the PCRA court erred or

abused its discretion in dismissing his petition because the ineffective

assistance of PCRA counsel effectively denied him his right to representation.

See Appellant’s Brief at 2.




                                     -6-
J-A28014-20


       After addressing certain preliminary matters concerning the timeliness

and validity of Appellant’s pro se notice of appeal, our original memorandum

turned to the merits of Appellant’s claims, wherein he argued that PCRA

counsel’s failure to address the facts and circumstances surrounding trial

counsel’s use of an entrapment defense effectively denied Appellant the

benefit of counsel on his first petition for collateral relief. 2 Citing precedent

issued by this Court, we concluded that we were unable to undertake appellate

review of Appellant’s claims because they were not properly raised and

preserved before the PCRA court.               See Fowler, 2021 WL 963687, at *7

(noting, “There is no precedent (and Appellant cites none) for awarding

collateral relief on appeal where an issue such as PCRA counsel’s effectiveness

has not been first developed and addressed before the PCRA court.”). We also

noted the absence of a developed record on the issues raised on appeal. See

id. (“Here, no petition alleging PCRA counsel’s ineffectiveness was filed before



____________________________________________


2 Specifically, Appellant relied upon the following factors in support of his
request for remand and the reinstatement of his right to file an amended PCRA
petition:

       PCRA counsel failed, by her own admission, to review the case
       fully with Appellant prior to the PCRA hearing. PCRA counsel failed
       to amend [Appellant’s] pro se PCRA petition. PCRA counsel also
       failed to adequately address the issues that had been raised in
       [Appellant’s] pro se PCRA petition at [Appellant’s] PCRA hearing.

Appellant’s Brief at 18 (superfluous capitalization omitted).



                                           -7-
J-A28014-20


the PCRA court, no record was developed on this issue, and we have no PCRA

court findings of fact and conclusions of law to consider.”). For these reasons,

we believed ourselves constrained to deny relief and affirmed the PCRA court’s

dismissal order on March 15, 2021.

      On April 14, 2021, Appellant filed a petition for allowance of appeal with

our Supreme Court. By order entered on December 28, 2021, the Supreme

Court granted Appellant’s petition for allowance of appeal, vacated our order

of March 21, 2021, and remanded this matter for reconsideration in light of

Bradley, supra. On February 1, 2022, we directed the parties to submit new

briefs addressing the applicability of Bradley in the instant case. Both parties

have responded.

      In Bradley, the Supreme Court held that a PCRA petitioner may, after

a PCRA court denies relief, and after obtaining new counsel or acting pro se,

raise claims of PCRA counsel’s ineffectiveness at the first opportunity to do so,

even in the context of collateral appeal.     See Bradley, 261 A.3d at 401.

Bradley rejected the argument that raising ineffectiveness claims on

collateral appeal constitutes a serial petition or violates the PCRA’s one-year

time bar. See id at 404. Regarding the propriety of remand, Bradley offered

the following guidance:

      In some instances, the record before the appellate court will be
      sufficient to allow for disposition of any newly-raised
      ineffectiveness claims. [Commonwealth v. Holmes, 79 A.3d
      562, 577 (Pa. 2013)]. However, in other cases, the appellate
      court may need to remand to the PCRA court for further
      development of the record and for the PCRA court to consider such

                                      -8-
J-A28014-20


      claims as an initial matter. Consistent with our prior case law, to
      advance a request for remand, a petition would be required to
      provide more than mere “boilerplate assertions of PCRA counsel's
      ineffectiveness,” [Commonwealth v. Hall, 872 A.2d at 1177,
      1182 (Pa. 2005)]; however, where there are “material facts at
      issue concerning [claims challenging counsel's stewardship] and
      relief is not plainly unavailable as a matter of law, the remand
      should be afforded,” [Commonwealth v. Grant, 813 A.2d 726,
      740 n.2 (Pa. 2002) (Saylor, J., concurring)].

Bradley, 261 A.3d at 402 (footnote omitted).

      We have carefully reviewed the certified record before us, the

submissions of the parties, and the developments of the issues raised on

appeal within the procedural posture of this case.      We are satisfied that

Appellant raised the ineffectiveness of PCRA counsel at the first opportunity

to do so within the contemplation of Bradley, that relief on claims challenging

the stewardship of PCRA counsel is not plainly unavailable as a matter of law,

and that this issue would benefit from further factual development before the

PCRA court. Accordingly, we vacate the August 17, 2018 order dismissing

Appellant’s petition and we remand this case for further proceedings

consistent with Bradley and this memorandum.

      Order vacated. Case remanded. Jurisdiction relinquished.




                                     -9-
J-A28014-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/08/2022




                          - 10 -